UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22322 GLOBAL REAL ESTATE INVESTMENTS FUND (Exact name of registrant as specified in charter) 8400 East Crescent Parkway, Suite 600 Greenwood Village, CO 80111 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (866) 622-3864 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. GLOBAL REAL ESTATE INVESTMENTS FUND Schedule of Investments - March 31, 2010 (Unaudited) COMMON STOCKS - 90.0% Shares Value Asia-Pacific - 30.7% Australia - 11.2% CFS Retail Property Trust $ Commonwealth Property Office Fund Dexus Property Group Stockland Westfield Group China - 10.0% Agile Property Holdings Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. The Link REIT Shimao Property Holdings Ltd. Sino Land Co. Ltd. Sun Hung Kai Properties Ltd. Japan - 5.3% Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Sumitomo Realty & Development Co. Ltd. Singapore - 4.2% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust Suntec Real Estate Investment Trust Total Asia-Pacific Europe - 18.8% France - 7.4% Fonciere Des Regions Klepierre Unibail-Rodamco S.E. Netherlands - 1.2% VastNed Retail NV Sweden - 4.4% Castellum AB United Kingdom - 5.8% British Land Co. PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Segro PLC Total Europe North America - 40.5% United States - 40.5% AMB Property Corporation American Campus Communities, Inc. AvalonBay Communities, Inc. Biomed Realty Trust, Inc. Boston Properties, Inc. Camden Property Trust Corporate Office Properties Trust SBI MD Digital Realty Trust, Inc. Entertainment Properties Trust Equity One, Inc. Essex Property Trust, Inc. First Potomac Realty Trust Lexington Realty Trust ProLogis Simon Property Group, Inc. Tanger Factory Outlet Centers, Inc. Ventas, Inc. Total North America TOTAL COMMON STOCKS (cost $1,453,302 ) $ SHORT-TERM INVESTMENTS - 0.4% North America - 0.4% Fidelity Money Market Portfolio - Select Class 5.16%* TOTAL SHORT-TERM INVESTMENTS (cost $7,135) $ TOTAL INVESTMENTS (cost $1,460,437)(a) - 90.4% $ Other Assets in Excess of Liabilities - 9.6% NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Variable rate security.The rate shown is the rate in effect at March 31, 2010. (a) The cost basis of investments for federal tax purposes at March 31, 2010 was as follows@: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Fair Valuation Accounting Standards at March 31, 2010 The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2010: Security Classification Level 1 Level 2 Level 3 Total Common Stocks(b) $ $ - $ - $ Short-Term Investments - - Total $ $ - $ - $ (b)For detail of common stocks by geographic classification, please refer to the Schedule of Investments. In January, 2010, FASB issued Accounting Standards Update No. 2010-06, "Improving Disclosures about Fair Value Measurements" ("ASU 2010-06"). ASU 2010-06 requires disclosures regarding transfers in and out of Levels 1 and 2, as well as additional details regarding Level 3 transaction activity. For the period ended March 31, 2010, there were no transfers into or out of Level 1 or Level 2 or transaction activity to report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Global Real Estate Investments Fund By (Signature and Title)* /s/ Myron D. Winkler Myron D. Winkler, Chairman of the Board DateMay 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Myron D. Winkler Myron D. Winkler, Chairman of the Board Date May 28, 2010 By (Signature and Title)*/s/ Randy S. Lewis Randy S. Lewis, Treasurer Date May 26, 2010 * Print the name and title of each signing officer under his or her signature.
